Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-22 are presented for restriction/election.
DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species of Fig.1-11  (First embodiment of a switch panel of self-powered wireless switch, see P[00179-00189]).
Species of Fig.12-13  (Second embodiment of a switch panel of self-powered wireless switch, with structure of switch 2 is different than first embodiment, with magnet assembly above coil core 22 having different shorter length for pm,  see P[00190-00191,00257-00258]).
Species of Fig.14,24,25 (Third embodiment of a switch panel of self-powered wireless switch, with structure of switch 2 is different than first and second embodiments, with magnet assembly above coil core 22 having different shorter length for pm,  see P[00192-00200,00260-262]).
Species of Fig.38 and 48c (Fourth embodiment of a switch panel of self-powered wireless switch, with structure of switch is different than 1-3rd embodiments, making the switch having modular structure integrating the functions of power generation and wireless communication making it modular,  see P[00304-00305]).
The species are independent or distinct because the switch panel of self-powered wireless switch with different structural shaped/configurations of the switches as explained above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
- The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834